In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                      Filed: September 21, 2015

* * * * * *                    *   *   *   *
KEITH SAUNDERS,                                *
                                               *      UNPUBLISHED
                                               *      No. 15-939V
                 Petitioner,                   *
                                               *
v.                                             *      Chief Special Master Dorsey
                                               *
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,                            *
                                               *
                 Respondent.                   *
                                               *
*    *   *   *     *   *       *   *   *   *

                               ORDER CONCLUDING PROCEEDINGS

       It has become apparent that this case (#15-939) was initiated in error by petitioner’s
counsel, and that it duplicates the claim made in a pre-existing case. The pre-existing case,
which is on Special Master Moran’s docket, names the same petitioner and has a case number of
15-233v.

        To enable petitioner to proceed with his claims in the pre-existing case, proceedings in
the instant case must be concluded. Accordingly, pursuant to Vaccine Rule 21(a), the above-
captioned case is hereby dismissed without prejudice. The Clerk of the Court is hereby
instructed that a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

       Any questions regarding this Order may be directed to the undersigned’s law clerk,
Francina Segbefia, at (202)357-6358, or at Francina_Segbefia@ao.uscourts.gov.

         IT IS SO ORDERED.

                                               s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Chief Special Master